DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Response to Amendment
Amendment filed 10/11/2021 has been entered and fully considered. Claims 1-4, 6, 8-12, 21, 22 and 24-29 are pending. Claims 5, 7, 13-20 and 23 are cancelled. Claim 29 is new. Claims 1, 4, 6, 9-12, 21, 22, 24-27 and 28 are amended.


Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are moot because they apply to the claims as currently amended.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 8-10, 12, 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over SARKAR et al. (US 2006/0147699) in view of THEBAULT (US 2006/0141154), DISS et al. (US 2011/0311804) and SHIM et al. (US 2017/0313627). 
With respect to claim 1, SARKAR et al. discloses a protective coating on a ceramic substrate (Abstract) formed by forming a slurry (Paragraph [0032]), the slurry comprising filler particles, glass particles and a liquid carrier (Paragraph [0032]). The filler particles comprise silicon carbide and boron carbide (Paragraph [0031]) and the glass particles comprise borosilicate glass (Paragraph [0009] and [0027]). The slurry is applied to the substrate and heated at a temperature of up to 850 degrees Celsius (e.g., temperature sufficient to remove water carrier) to form a protective layer on the substrate (Paragraphs [0034]-[0039]). The formed protective layer also comprises the borosilicate (e.g., boron-silicon) glass layer, 10, (Paragraph [0037] [0039]; Figure 3). 
SARKAR et al. does not explicitly disclose that the ceramic substrate is a densified carbon-carbon composite structure. THEBAULT discloses that oxidizing protection coatings (Paragraphs [0009]-[0011]) are also applied to ceramic matrix composites and carbon-carbon composites (Paragraph [0001]) which are suitable for high temperature environments and the coating provides leak-proof and smooth surfaces on the parts. (Paragraphs [0012]). The carbon-carbon composites are densified and the densified surface is threated (Paragraphs [0001]-[0009]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the coating of SARKAR et al. on a densified carbon-carbon composite, as taught by THEBAULT, so that the surfaces of composite parts for use in high temperature aviation parts can also be protected from oxidation environments. 
SARKAR et al. does not explicitly disclose that the silicon compound and boron compound includes a group of particles having first average particle sizes, and that the size of the silicon compound is smaller than the size of the boron compound. 
SHIM et al. discloses that the group of particles include coarse and fine grain sized particles (Paragraph [0025]). The fine particles increase the relative amount of solid material that becomes infiltrated while the coarse particles deliver relatively high content of ceramic material during infiltration (Paragraphs [0026] and [0027]). SHIM et al. further discloses that the particles can be a combination of particles, such as SiC and B4C (Paragraphs [0023] and [0025]). Thus, the scope of SHIM et al. appears to include a bimodal particle size distribution for both compounds and thus coarse and fine grained SiC and coarse and fine grained B4C in the mixture. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the coarse particles of modified SARKAR et al. in a range of 10 to 20 microns and the fine particles in a size range of 0.5 to 5 microns, of both the silicon compound and boron compound as taught by SHIM et al. so that the relative amount of solid material that becomes infiltrated increase and a high amount of particle delivery can be achieved. 
With the bimodal size distribution of SiC and bimodal size distribution of B4C, the fine grained SiC is implicitly smaller in average size than the coarse grained B4C. 
SARKAR et al. does not explicitly disclose that the boron-silicon-glass layer forms an exterior surface of the oxidation protection system. DISS et al. discloses a self-healing layer exposed on the surface of the composite part (Figure 2; Paragraph [0031], [0023]) so that protection against oxidation is provided (Paragraphs [0002]-[0005]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, 
With respect to claim 2, SARKAR et al. discloses that the boron compound is boron carbide and the silicon compound is silicon carbide (Paragraph [0031]). 
With respect to claim 3, SARKAR et al. discloses that the glass compound is borosilicate glass (Paragraphs [0009], [0027]). 
With respect to claim 4, SHIM et al. discloses that the group of particles include coarse and fine grain sized particles (Paragraph [0025]). The fine particles increase the relative amount of solid material that becomes infiltrated while the coarse particles deliver relatively high content of ceramic material during infiltration (Paragraphs [0026] and [0027]). SHIM et al. further discloses that the particles can be a combination of particles, such as SiC and B4C (Paragraphs [0023] and [0025]). Thus, the scope of SHIM et al. appears to include a bimodal particle size distribution for both compounds and thus coarse and fine grained SiC and coarse and fine grained B4C in the mixture. The coarse grained materials may form a greater weight percentage than the fine grained materials (Paragraph [0025]). 
With respect to claim 6, SHIM et al. discloses that the group of particles include coarse and fine grain sized particles (Paragraph [0025]). The fine particles increase the relative amount of solid material that becomes infiltrated while the coarse particles deliver relatively high content of ceramic material during infiltration (Paragraphs [0026] and [0027]). SHIM et al. further discloses that the particles can be a combination of particles, such as SiC and B4C (Paragraphs [0023] and [0025]). Thus, the scope of SHIM et al. appears to include a bimodal particle size distribution for both compounds and thus coarse and fine grained SiC and coarse and fine 4C in the mixture. The coarse grained materials may form a less weight percentage than the fine grained materials (Paragraph [0025]). 
With respect to claim 8, SARKAR et al. discloses that the boron compound is boron carbide and the silicon compound is silicon carbide (Paragraph [0031]).
With respect to claims 9 and 10, SHIM et al. discloses that the particle distribution comprises coarse particles and fine particles. The coarse particles are between 10 and 20 microns, and the fine particles are between 0.5 and 5 microns (Paragraph [0025]). The fine particles increase the relative amount of solid material that becomes infiltrated while the coarse particles deliver relatively high content of ceramic material during infiltration (Paragraphs [0026] and [0027]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the coarse particles of modified SARKAR et al. in a range of 10 to 20 microns and the fine particles in a size range of 0.5 to 5 microns, as taught by SHIM et al. so that the relative amount of solid material that becomes infiltrated increase and a high amount of particle delivery can be achieved. 


With respect to claim 12, SARKAR et al. discloses that the slurry is applied by spraying (Paragraph [0013]). 
With respect to claim 25, SARKAR et al. discloses a protective coating on a ceramic substrate (Abstract) formed by forming a slurry (Paragraph [0032]), the slurry comprising filler particles, glass particles and a liquid carrier (Paragraph [0032]). The filler particles comprise silicon carbide and boron carbide (Paragraph [0031]) and the glass particles comprise borosilicate glass (Paragraph [0009] and [0027]). The slurry is applied to the substrate and 
SARKAR et al. does not explicitly disclose that the ceramic substrate is a densified carbon-carbon composite structure. THEBAULT discloses that oxidizing protection coatings (Paragraphs [0009]-[0011]) are also applied to ceramic matrix composites and carbon-carbon composites (Paragraph [0001]) which are suitable for high temperature environments and the coating provides leak-proof and smooth surfaces on the parts. (Paragraphs [0012]). The carbon-carbon composites are densified and the densified surface is threated (Paragraphs [0001]-[0009]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the coating of SARKAR et al. on a densified carbon-carbon composite, as taught by THEBAULT, so that the surfaces of composite parts for use in high temperature aviation parts can also be protected from oxidation environments. 
SARKAR et al. does not explicitly disclose that the silicon compound and boron compound includes a group of particles having first average particle sizes, and that the size of the silicon compound is smaller than the size of the boron compound. 
SHIM et al. discloses that the group of particles include coarse and fine grain sized particles (Paragraph [0025]). The fine particles increase the relative amount of solid material that becomes infiltrated while the coarse particles deliver relatively high content of ceramic material during infiltration (Paragraphs [0026] and [0027]). SHIM et al. further discloses that the particles can be a combination of particles, such as SiC and B4C (Paragraphs [0023] and [0025]). Thus, the scope of SHIM et al. appears to include a bimodal particle size distribution for both 4C in the mixture. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the coarse particles of modified SARKAR et al. in a range of 10 to 20 microns and the fine particles in a size range of 0.5 to 5 microns, of both the silicon compound and boron compound as taught by SHIM et al. so that the relative amount of solid material that becomes infiltrated increase and a high amount of particle delivery can be achieved. 
With the bimodal size distribution of SiC and bimodal size distribution of B4C, the fine grained SiC is implicitly smaller in average size than the coarse grained B4C. 
SARKAR et al. does not explicitly disclose that the boron-silicon-glass layer forms an exterior surface of the oxidation protection system. DISS et al. discloses a self-healing layer exposed on the surface of the composite part (Figure 2; Paragraph [0031], [0023]) so that protection against oxidation is provided (Paragraphs [0002]-[0005]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the boron-silicon glass layer is exposed on the surface of the part of SARKAR et al., as taught by DISS et al., so that the boron-silicon glass can act as a protection against oxidation for the composite part. 
With respect to claim 26, 
With respect to claim 27, SARKAR et al. discloses that the boron compound is boron carbide and the silicon compound is silicon carbide (Paragraph [0031]). 
SARKAR et al. discloses that the glass compound is borosilicate glass (Paragraphs [0009], [0027]). 
With respect to claim 29, SHIM et al. discloses that the particle size of the first group of silicon compound is less than the particle size of the second group of silicon carbide and wherein the first group may form a greater weight percentage of the slurry than the second group (Paragraph [0025]). 

____________________________________________________________________________
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable SARKAR et al. (US 2006/0147699) in view of THEBAULT (US 2006/0141154), DISS et al. (US 2011/0311804) and SHIM et al. (US 2017/0313627) as applied to claims 1-4, 6, 8-10, 12, 25-27 and 29 above, further in view of POTEET (US 2018/0044537).
With respect to claim 11, modified SARKAR et al. discloses that the slurry is dried for about 10 minutes (SARKAR et al.; Paragraph [0036]) and subjected to the heating temperature for sintering (SARKAR et al.; Paragraph [0035] and [0037]). 
Modified SARKAR et al. does not explicitly disclose that the drying temperature (e.g., first temperature) is about 300 F. SHIM et al. discloses that the drying temperature is about 150 C (e.g., 302 F) to more closely pack the filler particles (Paragraph [0039]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to dry the slurry of modified SARKAR et al. at a temperature of about 302 degrees F, as taught by SHIM et al. so as to more closely pack the filler particles. 
Modified SARKAR et al. does not explicitly disclose that the second temperature is 1650 F. THEBAULT discloses that the second temperature is about 900 C (e.g., 1652 F) to convert the polymers to ceramics (Paragraph [0059]). It would have been obvious to one having ordinary 
Modified SARKAR et al. does not explicitly disclose that the second temperature is held for 1.5 to 2.5 hours. POTEET discloses that the firing temperature is held for between about 0.5 hours to about 8 hours (Paragraph [0058]) so as to form the glass layer. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to hold the second temperature of modified SARKAR et al. for between, 0.5 and 8 hours, as taught by POTEET so as to solidify the coating and form the glass layer. 

__________________________________________________________________

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SARKAR et al. (US 2006/0147699) in view of THEBAULT (US 2006/0141154) and SHIM et al. (US 2017/0313627).
With respect to claim 21, 
SARKAR et al. does not explicitly disclose that the ceramic substrate is a densified carbon-carbon composite structure. THEBAULT discloses that oxidizing protection coatings (Paragraphs [0009]-[0011]) are also applied to ceramic matrix composites and carbon-carbon composites (Paragraph [0001]) which are suitable for high temperature environments and the coating provides leak-proof and smooth surfaces on the parts. (Paragraphs [0012]). The carbon-carbon composites are densified and the densified surface is threated (Paragraphs [0001]-[0009]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the coating of SARKAR et al. on a densified carbon-carbon composite, as taught by THEBAULT, so that the surfaces of composite parts for use in high temperature aviation parts can also be protected from oxidation environments. 
SARKAR et al. does not explicitly disclose that the silicon compound and boron compound includes a group of particles having first average particle sizes, and that the size of the silicon compound is smaller than the size of the boron compound. 
SHIM et al. discloses that the group of particles include coarse and fine grain sized particles (Paragraph [0025]). The fine particles increase the relative amount of solid material that becomes infiltrated while the coarse particles deliver relatively high content of ceramic material during infiltration (Paragraphs [0026] and [0027]). SHIM et al. further discloses that the particles can be a combination of particles, such as SiC and B4C (Paragraphs [0023] and [0025]). Thus, the scope of SHIM et al. appears to include a bimodal particle size distribution for both compounds and thus coarse and fine grained SiC and coarse and fine grained B4C in the mixture. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the coarse particles of modified SARKAR et al. in a range of 10 to 20 microns and the fine particles in a size range of 0.5 to 5 microns, of both the 
With the bimodal size distribution of SiC and bimodal size distribution of B4C, the fine grained SiC is implicitly smaller in average size than the coarse grained B4C. 
With respect to claims 22, SHIM et al. discloses that the group of particles include coarse and fine grain sized particles (Paragraph [0025]) with the coarse particles having a size between 10 and 20 microns. 
____________________________________________________________________________
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SARKAR et al. (US 2006/0147699) in view of THEBAULT (US 2006/0141154) and SHIM et al. (US 2017/0313627) as applied to claims 21 and 22 above, and further in view of DISS et al. (US 2011/0311804).
With respect to claim 24, SARKAR et al. discloses that the boron compound is boron carbide and the silicon compound is silicon carbide (Paragraph [0031]). 
SARKAR et al. discloses that the glass compound is borosilicate glass (Paragraphs [0009], [0027]). 
SARKAR et al. does not explicitly disclose that the boron-silicon-glass layer forms an exterior surface of the oxidation protection system. DISS et al. discloses a self-healing layer exposed on the surface of the composite part (Figure 2; Paragraph [0031], [0023]) so that protection against oxidation is provided (Paragraphs [0002]-[0005]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the boron-silicon glass layer is exposed on the surface of the part of SARKAR et . 




Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745